Citation Nr: 1200824	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-36 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left foot.

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right foot.

4.  Entitlement to an evaluation in excess of 10 percent for scar, dorsal aspect of the left big toe, status post surgery for left foot hallux limitus.

5.  Entitlement to a compensable evaluation for fracture, left little finger.

6.  Entitlement to service connection for a painful right foot scar.

7.  Entitlement to a temporary total evaluation for convalescence beyond April 1, 2007 following left foot surgery on May 9, 2006.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982 and from November 1988 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007, November 2007, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In the April 2007 decision, the RO denied service connection for a painful right foot scar and granted a temporary 100 percent evaluation due to convalescence for left foot surgery, effective January 28, 2007 and assigned a 10 percent evaluation from April 1, 2007.  In the November 2007 rating decision, the RO continued a 40 percent rating for a low back strain, continued a 10 percent rating for osteoarthritis of the left foot, continued a 10 percent rating for osteoarthritis of the right foot and continued a noncompensable evaluation for fracture, left finger.  In the July 2010 rating decision, the RO continued a 40 percent rating for a low back strain, continued a 10 percent rating for osteoarthritis of the left foot, continued a 10 percent rating for osteoarthritis of the right foot, continued a noncompensable evaluation for fracture, left finger and denied entitlement to a TDIU.

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues of entitlement to an evaluation in excess of 40 percent for a low back strain, entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left foot, entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right foot, entitlement to an evaluation in excess of 10 percent for scar, dorsal aspect of the left big toe, status post surgery for left foot hallux limitus, entitlement to a compensable evaluation for fracture, left little finger, entitlement to a temporary total evaluation for convalescence beyond April 1, 2007 following left foot surgery on May 9, 2006 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a painful right foot scar which has been related to service by competent medical evidence.  


CONCLUSION OF LAW

A painful right foot scar was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for a painful right foot scar; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.



Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that he presented on multiple occasions with complaints of bilateral foot and ankle pain.  He was diagnosed with severe bilateral pes planus.

Post-service, the Veteran was diagnosed with osteoarthritis of his bilateral feet.

In a March 1993 rating decision, the RO granted service connection for bilateral osteoarthritis of the feet.

A November 1995 VA examination diagnosed the Veteran with moderate bunion formation of both first metatarsophalangeal joints, post bunionectomy right foot.

The Veteran underwent a VA examination in November 2004.  Examination of the right foot revealed a scar on the base of his right great toe on the dorsum of his foot.  It measured 4.5cm in length and it was clean, dry and intact without erythema or tenderness to palpitation.  The diagnosis was right foot strain with right mild flatfoot deformity.

The Veteran underwent a VA examination in June 2005.  The Veteran reported undergoing three surgeries on his left foot and two surgeries on his right foot.  The diagnosis was a previous fusion of his right foot.

The Veteran underwent a VA scar examination in February 2007.  The examiner noted that the Veteran had scars on both of his feet and that the scar on his right foot was a result of bunion surgery.  However, the scar had "healed up nicely" and there were no symptoms in the scar.

The Veteran underwent a VA examination in May 2010.  Examination of the right foot revealed pain in the first metatarsal phalangeal joint on dorsiflexion and plantar flexion.  There was also tenderness on palpation of the first metatarsal phalangeal joint.  There were callosities and an unusual shoe wear pattern.  There was an 8cm flat scar over the dorsal aspect of the phalangeal joint which was tender on palpation.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a painful right foot scar is warranted. 

As noted above, the service treatment records document that the Veteran presented with multiple complaints of foot pain that resulted in numerous post-service surgeries.  Additionally, the May 2010 VA examiner noted that the Veteran's post surgical scar on his right foot was tender to palpation.  Further, the Veteran is competent to report that a scar is painful.  Significantly, the VA examiner's opinion and Veteran's report are not contradicted by any other medical evidence or opinion.  

Therefore, the May 2010 VA examiner provides a competent medical opinion as to a current painful right foot scar disability that originated in service.  Parenthetically, the Board notes that the Veteran is already service connected for scars of his left foot disability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for a painful right foot scar is warranted. 


ORDER

Entitlement to service connection for a painful right foot scar is granted.


REMAND

At his September 2011 hearing, the Veteran testified that he was scheduled for a VA examination in November 2011 at the Washington, DC VA Medical Center (VAMC) to access the current severity of his back disability.  Additionally, he noted that his back disability had worsened since his last VA examination in May 2010.  

The Board notes that the most recent VA medical records from the Washington, DC VAMC currently associated with the claims file regarding treatment for the low back disability are the records from his May 2010 VA examination.  However, there are currently no records regarding the Veteran's scheduled VA examination in November 2011.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected low back disability may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Washington, DC VAMC and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Regarding the remaining claimed disabilities, a May 2009 letter submitted by the Veteran indicates that he was granted Social Security Administration (SSA) disability benefits for his heart, back, finger and feet disabilities.  

The evidence of record does not contain any SSA records relevant to the decision to grant SSA benefits and there is no indication such were sought.  Accordingly, records and examinations considered in the SSA determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the RO's determination on the claims for increased ratings for lumbar strain, bilateral feet and left finger disabilities could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Washington, DC VAMC all outstanding medical records from May 2010 to the present including a November 2011 VA examination for his back disability.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the SSA a copy of any decision granting or denying claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

3.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claims in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


